DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1,2,4,8,9,11,14,15,17 are rejected under 35 U.S.C. 103 as being unpatentable over Pathiyedath (US 20130283079) and in view of Haines (US 20110161557) and further in view of Schluessler (US 20170089626)

Claim 1.   Puthiyedath discloses a data storage system (e.g., computer system 200 in memory allocation having NVRAM 142 for firmware, 0052, Fig. 2) comprising:
data storage media, with at least one of the data storage media comprising a plurality of embedded firmware modules (e.g., NVRAM 142 implements the roles in a typical memory and storage hierarchy of system memory, mass storage, and firmware memory, TPM memory, and the like.  In FIG. 2, NVRAM 142 is partitioned into FM 151B, NVRAM mass storage 152A, BIOS NVRAM 172, and TMP NVRAM 173, para 0052, 0067);

the data storage media comprising a non-volatile memory having a first overall memory space and having different usage modes (e.g., NVRAM 142 used for both system memory, mass storage, and optionally firmware memory, 0052, Fig. 2).



each of the different usage modes having different space allocation configurations  in the non-volatile memory for data generated by the plurality of embedded firmware modules (e.g., FIG. 2, NVRAM 142 is partitioned into FM 151B, NVRAM mass storage 152A, BIOS NVRAM 172, and TMP NVRAM 173.  Storage hierarchies with different roles are also contemplated and the application of NVRAM 142, para 0052 Fig. 2); and

a controller communicatively coupled to the non-volatile memory (e.g., FIG. 2, NVRAM controller 332 is shown connected to NVRAM mass storage 152A, and BIOS NVRAM 172 using three separate lines, connecting NVRAM controller 332 to these portions of NVRAM 142 Fig. 2 0057), the controller configured to:

determine a change in the status of the data storage device in response to an event that places the data storage device in an operating mode other than a normal operating mode of the data storage device (e.g., powered sleep states where NVRAM is used as the system memory or part of the system memory, 0024).

Puthiyedath not disclose, but Haines discloses  
	thereby dynamically altering the space allocation configuration for the data generate by the plurality of embedded firmware modules, such that at least a portion of a first space in the non-volatile memory allocated for data generated by a first firmware module (e.g., dynamic memory allocation logic 138 that is adapted to distribute a media cache into a plurality of media cache portions, para 0016).

	before the change in the status of the data storage device is directly reallocated for data generated by (e.g., the code flash 134 can store dynamic memory allocation logic instructions 140, which is loaded and executed by the control processor 118, 0020; ).

	a second firmware module in response to the change in the status of the data storage device the second firmware module being associated with the event that places the data storage device in the operating mode other than the normal operating mode of the data storage device (e.g.,firmware 216, Fig. 2 the code flash 134 can store dynamic memory allocation logic instructions 140, which can be loaded and executed by the control processor 118, para 0029-0032, Fig. 2; LBA override logic 238 possible override spaces can be scanned by the control circuit 208 after unexpected power loss to reconstruct the state of the data storage media, 0032).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, with Haines, providing the benefit of using a dynamic memory allocation logic for allocating cache portions (Haines, 0016) by a controller adapted to selectively divide cache into portions on storage medium (see Haines, 0002), distributed cache throughout a data storage device based on physical characteristics of storage media (0010), for advantages such as load-balancing, dynamically expandable media cache, reduced data size …(0013).

Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	in response to the change in the status of the data storage device, dynamically alter the usage mode of the non-volatile memory from a first one of the usage modes to a second one of the usage modes (e.g., re-initializing, 0012; dynamically allocate static memory space from a first processing unit to a second processing unit during runtime, 0012; FIG. 2 illustrates an initial partitioning of shared physical memory 201a and a later partitioning of the shared physical memory 201b., 0033; Once the operating system is loaded, system initialization is complete and runtime begins.  Runtime may comprise the time period after system initiation occurs and continues until the system is closed and/or turned off, 0011 ).

	the direct reallocation reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and thereby confining usage of memory space for the data generated by the first and second firmware modules to be within the first overall memory space of the non-volatile memory (e.g.,  memory partitioning manager 137 may request an amount of static memory space currently allocated to the second processing unit 260 be reallocated to the first processing unit 250, para 0034-0036, Fig. 2 Fig. 6).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).

Claim 2.    Puthiyedath discloses  wherein the non-volatile memory is a non-volatile cache memory configured to temporarily store data during a power loss condition in the data storage device  (e.g., the DRAM 144 operates as part of the system memory (referred to as the DRAM system memory 150A of FIG. 3).  To preserve the system memory context, prior to the entry of a powered sleep state, the OS copies the contents of the DRAM system memory 150A into the NVRAM.  Upon wakeup, the OS directly accesses the NVRAM to initialize software and applications, and turns on and initializes the DRAM system memory 150A at a later time after the initialization has started, 0088).

	Claim 4.  Puthiyedath discloses  
	data storage media comprises one or more solid-state memories, and wherein the non-volatile memory is a solid-state memory (e.g., NVRAM has the following characteristics: [0029] (1) It maintains its content even if power is removed, similar to flash memory used in solid state disks (SSD), para 0028).   


the data storage media comprising a non-volatile memory having an overall memory space and having different usage modes (e.g., NVRAM 142 used for both system memory, mass storage, and optionally firmware memory, 0052, Fig. 2).

detecting an event in a data storage device that causes (e.g., Fig. 4A - transitioning into a sleep state.  FIG. 4B -transitioning out of the sleep state,  initiates the entry to a powered sleep state (e.g., S1, S2, S3, or S0ix) 401, para 0084; MSC controller 124 flushes (i.e., copies) the contents of the DRAM cache 150E into the NVRAM 142, para 0084, executes the BIOS code (which can be stored in the BIOS NVRAM 172) to initialize platform 200 power-off, 0084, a firmware location (e.g., a location in the NVRAM 142) that stores initialization code executable by the processor 210 upon wakeup, 0084; FIG. 2, NVRAM 142 is partitioned into FM 151B, NVRAM mass storage 152A, BIOS NVRAM 172, and TMP NVRAM 173.  Storage hierarchies with different roles are also contemplated and the application of NVRAM 142, para 0052 Fig. 2).

a change in a status of the data storage device, the change in the status of the data storage device placing the data storage device in an operating mode other than a normal operating mode of the data storage device (e.g., powered sleep states where NVRAM is used as the system memory or part of the system memory, 0024).

Puthiyedath does not disclose, but Haines discloses  
	thereby dynamically altering the space allocation configuration for the data generate by the plurality of embedded firmware modules, such that at least a portion of a first space in the non-volatile memory allocated for data generated by a first firmware module (e.g., dynamic memory allocation logic 138 that is adapted to distribute a media cache into a plurality of media cache portions, para 0016).

	a second firmware module in response to the change in the status of the data storage device the second firmware module being associated with the event that places the data storage device in the operating mode other than the normal operating mode of the data storage device (e.g.,firmware 216, Fig. 2 the code flash 134 can store dynamic memory allocation logic instructions 140, which can be loaded and executed by the control processor 118, para 0029-0032, Fig. 2; LBA override logic 238 possible override spaces can be scanned by the control circuit 208 after unexpected power loss to reconstruct the state of the data storage media, 0032).
	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, with Haines, providing the benefit of a controller adapted to selectively divide cache into portions on storage medium (see Haines, 0002), distributed cache throughout a data storage device based on physical characteristics of storage media (0010), for advantages such as load-balancing, dynamically expandable media cache, reduced data size …(0013).

Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	Upon determining that the status of the data storage device has changed as a result of the detected event, dynamically alter the usage mode of the non-volatile memory from a first one of the usage modes to a second one of the usage modes (e.g., re-initializing, 0012; dynamically allocate static memory space from a first processing unit to a second processing unit during runtime, 0012; FIG. 2 illustrates an initial partitioning of shared physical memory 201a and a later partitioning of the shared physical memory 201b., 0033; Once the operating system is loaded, system initialization is complete and runtime begins.  Runtime may comprise the time period after system initiation occurs and continues until the system is closed and/or turned off, 0011 ).

	the direct reallocation reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and thereby confining usage of 

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath,and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).

Claim 9.    Puthiyedath discloses 
wherein the event comprises one of a loss of power in the data storage device or a collision of moving components in the data storage device (e.g., powered-off sleep state, 0084; With the use of the NVRAM 142, the platform 200 can enter a powered-off sleep state in response to a request for entry into a powered sleep state, 0085).

Claim 11.    Puthiyedath discloses  
	wherein the non-volatile memory is employed as a cache memory (e.g., memory/storage subsystem 280 with a NVRAM 142 used for both system memory, mass storage, para 0052 Fig. 2).

Claim 14.    Puthiyedath discloses a data storage device (e.g., computer system 200 in memory allocation having NVRAM 142 for firmware, 0052, Fig. 2)  comprising:
a non-volatile memory including a first portion having a plurality of embedded firmware modules and a second portion configured to store data generated by the embedded firmware modules (e.g., NVRAM 142 implements the roles in a typical memory and storage hierarchy of system memory, mass storage, and firmware memory, TPM memory, and the like.  In FIG. 2, 
the second portion of the non-volatile memory having an overall memory space and having different usage modes, with each different usage mode being associated with a different status of the data storage device, and each of the different usage modes having different space allocation configurations in the second portion of the non-volatile memory for the data generated by the plurality of embedded firmware modules (e.g., Fig. 4A - transitioning into a sleep state.  FIG. 4B -transitioning out of the sleep state,  initiates the entry to a powered sleep state (e.g., S1, S2, S3, or S0ix) 401, para 0084; MSC controller 124 flushes (i.e., copies) the contents of the DRAM cache 150E into the NVRAM 142, para 0084, executes the BIOS code (which can be stored in the BIOS NVRAM 172) to initialize platform 200 power-off, 0084, a firmware location (e.g., a location in the NVRAM 142) that stores initialization code executable by the processor 210 upon wakeup, 0084; FIG. 2, NVRAM 142 is partitioned into FM 151B, NVRAM mass storage 152A, BIOS NVRAM 172, and TMP NVRAM 173.  Storage hierarchies with different roles are also contemplated and the application of NVRAM 142, para 0052 Fig. 2); and
a controller communicatively coupled to the non-volatile memory, the controller configured to  (e.g., FIG. 2, NVRAM controller 332 is shown connected to NVRAM mass storage 152A, and BIOS NVRAM 172 using three separate lines, connecting NVRAM controller 332 to these portions of NVRAM 142 Fig. 2 0057):
determine a change in the status of the data storage device (e.g., each request forwarded to NVRAM controller 332 is accompanied with an attribute ("transaction type") to indicate the type of access.  NVRAM controller 332 emulates the access protocol for the requested access type, 0062).

determine a change in the status of the data storage device in response to an event that places the data storage device in an operating mode other than a normal operating mode of the data storage device (e.g., powered sleep states where NVRAM is used as the system memory or part of the system memory, 0024).

Puthiyedath does not disclose, but Haines discloses  


	before the change in the status of the data storage device is reallocated for data generated by (e.g., the code flash 134 can store dynamic memory allocation logic instructions 140, which is loaded and executed by the control processor 118, 0020; ).

	a second firmware module in response to the change in the status of the data storage device the second firmware module being associated with the event that places the data storage device in the operating mode other than the normal operating mode of the data storage device (e.g.,firmware 216, Fig. 2 the code flash 134 can store dynamic memory allocation logic instructions 140, which can be loaded and executed by the control processor 118, para 0029-0032, Fig. 2; LBA override logic 238 possible override spaces can be scanned by the control circuit 208 after unexpected power loss to reconstruct the state of the data storage media, 0032).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, with Haines, providing the benefit of a controller adapted to selectively divide cache into portions on storage medium (see Haines, 0002), distributed cache throughout a data storage device based on physical characteristics of storage media (0010), for advantages such as load-balancing, dynamically expandable media cache, reduced data size …(0013).

Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	in response to the change in the status of the data storage device, alter the usage mode of the second portion of the non-volatile memory from a first one of the usage modes to a second one of the usage modes (e.g., re-initializing, 0012; dynamically allocate static memory space from a first processing unit to a second processing unit during runtime, 0012; FIG. 2 illustrates 

	the direct reallocation reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and thereby confining usage of memory space for the data generated by the first and second firmware modules to be within the first overall memory space of the non-volatile memory (e.g.,  memory partitioning manager 137 may request an amount of static memory space currently allocated to the second processing unit 260 be reallocated to the first processing unit 250, para 0034-0036, Fig. 2 Fig. 6).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath,and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).

Claim 15 is rejected for reasons similar to claim 2 (see above).

Claim 17 is rejected for reasons similar to claim 4 (see above).

4.	Claims 3,13,16 are rejected under 35 U.S.C. 103 as being unpatentable over Pathiyedath (US 20130283079) and in view of  Haines (cited above) and Schluessler (cited above), and further in view of Zimmer (US 20130304979)

Claim 3.    Puthiyedath in view of Haines and Schluessler does not disclose, but Zimmer discloses  


It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, Haines, and Schluessler with Zimmer, providing the benefit of allowing shared access to a NVRAM region such that critical data stored by one agent in NVRAM region is shared by another agent (see Zimmer, 0020).

Claim 13 is rejected for reasons similar to claim 3 (see above).

Claim 16 is rejected for reasons similar to claim 3 (see above).


5.	Claims 5,6,12,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Pathiyedath (US 20130283079) and in view of Haines (cited above), and Schluessler (cited above), and further in view of Friendshuh (US 20120151134)

Claim 5.    Puthiyedath in view of Haines and Schluessler does not disclose, but Friendshuh discloses  
	wherein, during the power loss condition, the controller is further configured to store data from an incomplete read-modify-write operation into the non-volatile memory (e.g., When memory device 200 is idle, for example, a read-modify-write process can be carried out for commands stored in first cache 114 that may include unaligned data packets, which have to be ultimately stored in specific ones of permanent storage locations 113.  This process is carried 

It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, Haines, and Schluessler with Friendshuh, providing the benefit of temporarily store received data packets in the non-volatile memory (see Friendshuh, 0008), by using storage devices to access data in fast efficient manner (0002) for data storage devices with higher data storage and transfer capabilities for wide range of data types (0005).

Claim 6.    Puthiyedath discloses 
	wherein the non-volatile memory is a solid-state memory (e.g., NVRAM has the following characteristics(1) It maintains its content even if power is removed, similar to flash memory used in solid state disks (SSD), 0028).

Puthiyedath in view of Haines and Schluessler does not disclose, but Friendshuh discloses  
	wherein the data storage media comprise one or more data storage discs (e.g., one or more data storage discs 312, para 0025 Fig. 3A).

It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, Haines and Schluessler with Friendshuh, providing the benefit of temporarily store received data packets in the non-volatile memory (see Friendshuh, 0008), by using storage devices to access data in fast efficient manner (0002) for data storage devices with higher data storage and transfer capabilities for wide range of data types (0005).

Claim 12 is rejected for reasons similar to claim 5 (see above).
Claim 18 is rejected for reasons similar to claim 5 (see above).
.

6.	Claims 10, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pathiyedath (US 20130283079) and in view of Haines (cited above), and Schluessler (cited above) and further in view of Nitta (US 20080049354)

Claim 21 (dep from claim 1).  Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	and wherein, in response to the change in status of the data storage device as a result of the, the percentage of the first apace in the non-volatile memory allocated for the data generated by the first firmware module is reduced  (e.g.,  memory partitioning manager 137 may request an amount of static memory space currently allocated to the second processing unit 260 be reallocated to the first processing unit 250, para 0034-0036, Fig. 2 Fig. 6).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).

Puthiyedath in view of Haines and Schluessler does not disclose, but Nitta discloses  
	collision of the components; The event comprises a collision of components in the data storage device (e.g.,  when a shock is given to the HDD, the head may collide with the disk medium, 0008; shock detected by a detector which detects shock applied to a main Body, para 0016, Fig. 3).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as 

Claim 10. Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	and wherein, in response to the change in status of the data storage device as a result of the collision of the components, the percentage of the first apace in the non-volatile memory allocated for the data generated by the first firmware module is reduced  (e.g.,  memory partitioning manager 137 may request an amount of static memory space currently allocated to the second processing unit 260 be reallocated to the first processing unit 250, para 0034-0036, Fig. 2 Fig. 6).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath,and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).

 Puthiyedath in view of Haines and Schluessler does not disclose, but Nitta discloses  
	collision of the components ; The event comprises a collision of components in the data storage device (e.g.,  when a shock is given to the HDD, the head may collide with the disk medium, 0008; shock detected by a detector which detects shock applied to a main Body, para 0016, Fig. 3).

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, with Haines, and Schluessler with Nitta providing the benefit of having HDD including NV memory as cache to deal with when shock is given to HDD (see 

Claim 22 is rejected for same reasons as claims 10 and 21 (see above).

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.

For claims 1, 8 and 14, Applicant argues that the cited references do not disclose the amended limitations related in response to the change in the status of the data storage device, dynamically alter the usage mode of the non-volatile memory from a first one of the usage modes to a second one of the usage modes … thereby reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and thereby confining usage of memory space for the data generated by the first and second firmware modules to be within the first overall memory space of the non-volatile memory.  
The present Office Action rejects these limitations under Schluessler in combination with Puthiyedath and Haines.
 Puthiyedath in view of Haines does not disclose, but Schluessler discloses  
	Upon determining that the status of the data storage device has changed as a result of the detected event, dynamically alter the usage mode of the non-volatile memory from a first one of the usage modes to a second one of the usage modes (e.g., re-initializing, 0012; dynamically allocate static memory space from a first processing unit to a second processing unit during runtime, 0012; FIG. 2 illustrates an initial partitioning of shared physical memory 201a and a later partitioning of the shared physical memory 201b., 0033; Once the operating system is loaded, system initialization is complete and runtime begins.  Runtime may comprise the time period after system initiation occurs and continues until the system is closed and/or turned off, 0011 ).

	the direct reallocation reducing a percentage of the first space in the non-volatile memory allocated for the data generated by the first firmware module, and thereby confining usage of 

	It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath,and  Haines, with Schluessler, providing the benefit of improved system to accommodate an application’s need for more memory that is efficient and does not reduce performance and/or does not reduce number of simultaneous running applications (see Schluessler, 0002), and distribution of physical memory leads to more efficient memory allocation while reducing latencies with re-initializing a system platform (0012).


	Claims 8 and 14 are argued similar to claim 1 (addressed above).
Amended Claims 10, 21 and 22 are addressed in the rejections above related to claims 1, 8 and 14.   Additionally, Puthiyedath in view of Haines and Schluessler does not disclose, but Nitta discloses  collision of the components; The event comprises a collision of components in the data storage device (e.g.,  when a shock is given to the HDD, the head may collide with the disk medium, 0008; shock detected by a detector which detects shock applied to a main Body, para 0016, Fig. 3).  It would have been obvious to one or ordinary skill in the art prior to the filing date of the claimed invention to  modify the memory system having NVRAM allocation for firmware as disclosed by Puthiyedath, with Haines, and Schluessler with Nitta providing the benefit of having HDD including NV memory as cache to deal with when shock is given to HDD (see Nitta, 0008), where NV memory serves as cache when data is recorded in disk when shock detected (0016).

	Applicant’s arguments for dependent claims 2-7 and 9-13 and 15-22 are based on dependency from claims 1, 8 and 14, which are addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAUTAM SAIN/Primary Examiner, Art Unit 2135